Title: Monday. 10th. 1766.
From: Adams, John
To: 


       Last Week went to Boston, and to Weymouth, &c. I hear that Mr. Benjamin Cleverly has already bespoke Mr. John Ruggles Jur., against May Meeting. Promis’d him, as much as he can eat and drink of the best Sorts, if he will vote for Captn. Thayer. Told him he would not have acted as he did at March, if it had not been for Thos. Newcomb, and that he would vote for Thayer at May, if it was not for Thos. Newcomb. By this, the other Side are allarmed. The Craft they think is in danger. But I believe their Fears are groundless, tho I wish there was good Reason for them.
       Drank Tea at Mr. Etters. He says all the Blame is laid to him, and that a certain Man takes it very ill of him.—By the Way, I heard to day that Major Miller and James Brackett Jur. were heard since March Meeting raving against Deacon Palmer, and said he was a Knave &c. Q. about this Quarrell?
       I find the late Choice has brought upon me, a Multiplicity of new Cares. The Schools are one great Object of my Attention. It is a Thing of some difficulty to find out the best, most beneficial Method of expending the school Money. Captn. Adams says that each Parishes Proportion of the School Money, has not been settled, since my fathers day. Thos. Faxon says, it would be more profitable to the Children, to have a Number of Womens Schools about than to have a fixed Grammar School. Q. Whether he has not a Desire that his Wife should keep one? Jonathan Bass says the same. Q. his Wife is a School Mistress. So that two Points of Examination occur—the Proportion between the Parishes, i.e. the Sum which this Parish ought to have, and whether a standing Grammar school is preferable to a Number of school Mistresses Part of the Year and a Grammar School Part.
       Another great Object, Are the Poor. Persons are soliciting for the Priviledge of supplying the Poor, with Wood, Corn, Meat &c. The Care of supplying at Cash Price, and in Weight and Measure, is something. The Care of considering and deciding the Pretensions of the Claimants is something.
       A Third, and the greatest is the Assessment. Here I am not so thorough. I must enquire a great While before I shall know the Polls, and Estates, real and personal, of all the Inhabitants of the Town or Parish.
       The high Ways, the Districts to Surveyors, and laying out new Ways or altering old ones, are a 4th. Thing.
       Perambulations of Lines, are another Thing.—Dorchester, Milton, Stoughton, Bridgwater, Abington, Weymouth. Orders, for Services of many Sorts, to &c.
       It will increase my Connections, with the People.
      